1
2
                                                                  JS-6
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10    CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION ― RIVERSIDE
11
     B2BPROFESSIONALTOOLS.COM,             Case No. 5:18-cv-01603-MWF-KK
12   LLC, a limited liability company,
13                                         ORDER re JOINT STIPULATION
                Counter-Defendant,         OF DISMISSAL WITH PREJUDICE
14
15        v.                               Removal:         July 30, 2018
                                           Counterclaims:   September 13, 2018
16   HAWK IMPORTERS, INC., an Illinois
17   corporation,                          Hon. Michael W. Fitzgerald
                  Counter-Plaintiff.       Hon. Kenly Kiya Kato
18   ________
19   And Related Cross Actions

20
21
22
23
24
25
26
27
28


               ORDER RE DISMISSAL WITH PREJUDICE RE F.R.C.P. 41(a)(1)(A)(ii)
1             Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure (“FRCP”),
2    and upon stipulation of Counter-Plaintiff Hawk Importers, Inc. and Counter-Defendant
3    b2bprofessionaltools.com, Inc., this case is hereby dismissed with prejudice, each party to
4    bear its own attorneys’ fees and costs of suit.
5
     IT IS SO ORDERED.
6
7
     DATED: September 9, 2019
8
9
                                                        HON. MICHAEL W. FITZGERALD
10                                                     UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
            [PROPOSED] ORDER RE DISMISSAL WITH PREJUDICE RE F.R.C.P. 41(a)(1)(A)(ii)
     003238-003103 6288577.1
